--------------------------------------------------------------------------------

Exhibit 10.49
 

 



Third Amendment


to


Amended and Restated
Second Lien Term Loan Agreement


Among


Rosetta Resources Inc.,
as Borrower,


BNP Paribas,
as Administrative Agent,


and


The Lenders Signatory Hereto
 


Effective as of December 2, 2010


 


 
 

--------------------------------------------------------------------------------

 

Third Amendment to
Amended and Restated Second Lien Term Loan Agreement


This Third Amendment to Amended and Restated Second Lien Term Loan Agreement
(this “Third Amendment”) executed effective as of December 2, 2010 (the “Third
Amendment Effective Date”) is among Rosetta Resources Inc., a corporation formed
under the laws of the State of Delaware (the “Borrower”); each of the
undersigned guarantors (the “Guarantors”, and together with the Borrower, the
“Obligors”); each of the Lenders that is a signatory hereto; and BNP Paribas, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).


R E C I T A L S:


A.            The Borrower, the Administrative Agent and the Lenders are parties
to that certain Amended and Restated Second Lien Term Loan Agreement dated as of
April 9, 2009, as amended by that certain First Amendment dated as of October 1,
2009 and that certain Second Amendment dated as of April 5, 2010 (as amended,
the “Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.


B.             The Borrower has requested and the Administrative Agent and the
Majority Lenders have agreed to amend certain provisions of the Credit
Agreement.


C.             NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.               Defined Terms.  Each capitalized term which is defined
in the Credit Agreement, but which is not defined in this Third Amendment, shall
have the meaning ascribed such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this Third Amendment refer to the Credit
Agreement.


Section 2.               Amendments to Credit Agreement.


2.1            Section 1.02.  The following definitions are hereby added or
amended and restated in its entirety as follows:


 “Agreement” means this Amended and Restated Second Lien Term Loan Agreement, as
amended by the First Amendment to Amended dated as of October 1, 2009, the
Second Amendment to Amended dated as of April 5, 2010, and the Third Amendment
dated as of December 2, 2010, as the same may from time to time be further
amended, modified, supplemented or restated.


 “Current Production” means, for each month, the lesser of (a) the prior month’s
production of each of crude oil, natural gas liquids and natural gas, calculated
individually, of the Borrower and its Restricted Subsidiaries and (b) the
internally forecasted production of each of crude oil, natural gas liquids and
natural gas, calculated individually, of the Borrower and its Restricted
Subsidiaries for each month for the next 48 months.

 
 

--------------------------------------------------------------------------------

 

2.2            Amendment to Section 8.01.  Section 8.01 is hereby amended by
adding the following Section 8.01(s):


“(s)          Monthly Production Report.  Promptly after preparation but no
later than 20 Business Days after the end of each calendar month, a report from
the Borrower in a form acceptable to the Administrative Agent setting forth (i)
the previous month's production of each of crude oil, natural gas liquids and
natural gas, (ii) forecasted production of each of crude oil, natural gas
liquids and natural gas for the next 48 months and (iii) the notional volumes of
each Swap Agreement in place.”


2.3            Amendment to Section 9.19.  Section 9.19 is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“Section 9.19 Swap Agreements.  The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreements with any Person other
than (a) Swap Agreements in respect of commodities (i) with an Approved
Counterparty and (ii) the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Agreements) do not exceed, as of
the date such Swap Agreement is executed and at any time thereafter, (A) 100% of
the Current Production for each month during the period during which such Swap
Agreement is in effect for each of crude oil, natural gas liquids and natural
gas, calculated individually, for the period of 24 months following the date
such Swap Agreement is executed; (B) 75% of the Current Production for each
month during the period during which such Swap Agreement is in effect for each
of crude oil, natural gas liquids and natural gas, calculated individually, for
the period of 25 to 36 months following the date such Swap Agreement is
executed; and (C) 50% of the Current Production for each month during the period
during which such Swap Agreement is in effect for each of crude oil, natural gas
liquids and natural gas, calculated individually, for the period of 37 to 48
months following the date such Swap Agreement is executed, provided, however,
that for purposes of this Section 9.19(a), put options and price floors for
crude oil, natural gas liquids and natural gas shall be disregarded; and (b)
Swap Agreements in respect of interest rates with an Approved Counterparty, as
follows: (i) Swap Agreements effectively converting interest rates from fixed to
floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Restricted Subsidiaries then in effect
effectively converting interest rates from fixed to floating) do not exceed 50%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a fixed rate (after netting out any Swap
Agreements then in effect effectively converting interest rates from floating to
fixed) and (ii) Swap Agreements effectively converting interest rates from
floating to fixed, the notional amounts of which (when aggregated with all other
Swap Agreements of the Borrower and its Restricted Subsidiaries then in effect
effectively converting interest rates from floating to fixed) do not exceed 75%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a floating rate (after netting out any Swap
Agreements then in effect effectively converting interest rates from floating to
fixed).  In no event shall any Swap Agreement contain any current requirement,
agreement or covenant for the Borrower or any Restricted Subsidiary to post
collateral or margin, other than letters of credit permitted by this Agreement
(in an amount not to exceed $10,000,000 in the aggregate), to secure their
obligations under such Swap Agreement or to cover market exposures.”

 
2

--------------------------------------------------------------------------------

 

Section 3.              Conditions Precedent.  The effectiveness of this Third
Amendment is subject to the receipt by the Administrative Agent of the following
documents and satisfaction of the other conditions provided in this Section 3,
each of which shall be reasonably satisfactory to the Administrative Agent in
form and substance:


3.1            Payment of Outstanding Invoices.  Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Third Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower.


3.2            Third Amendment.  The Administrative Agent shall have received
multiple counterparts as requested of this Third Amendment from the Borrower and
the Majority Lenders.


3.3            No Default.  No Default or Event of Default shall have occurred
and be continuing as of the Third Amendment Effective Date.


3.4            Other Documents.  The Administrative Agent shall have received
any other document it reasonably requests.


Section 4.               Representations and Warranties; Etc.  Each Obligor
hereby affirms:  (a) that as of the date of execution and delivery of this Third
Amendment, all of the representations and warranties contained in each Loan
Document to which such Obligor is a party are true and correct in all material
respects as though made on and as of the Third Amendment Effective Date (unless
made as of a specific earlier date, in which case, was true as of such date);
and (b) that, after giving effect to this Third Amendment and to the
transactions contemplated hereby, no Defaults exist under the Loan Documents or
will exist under the Loan Documents.


Section 5.               Miscellaneous.


5.1            Confirmation.  The provisions of the Credit Agreement (as amended
by this Third Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Third Amendment.


5.2            Ratification and Affirmation of Obligors.  Each of the Obligors
hereby expressly (i) acknowledges the terms of this Third Amendment, (ii)
ratifies and affirms its obligations under the Guaranty Agreement and the other
Security Instruments to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Guaranty Agreement and the other
Security Instruments to which it is a party and agrees that its guarantee under
the Guaranty Agreement and the other Security Instruments to which it is a party
remains in full force and effect with respect to the Indebtedness as amended
hereby.

 
3

--------------------------------------------------------------------------------

 

5.3            Counterparts.  This Third Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.


5.4            No Oral Agreement.  This written Third Amendment, the Credit
Agreement and the other Loan Documents executed in connection herewith and
therewith represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or unwritten oral agreements
of the parties.  There are no subsequent oral agreements between the parties.


5.5            Governing Law.  This Third Amendment (including, but not limited
to, the validity and enforceability hereof) shall be governed by, and construed
in accordance with, the laws of the State of New York.


[Remainder of Page Intentionally Left Blank.
Signature Pages Follow.]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed effective as of the date first written above.


BORROWER:
ROSETTA RESOURCES INC.
         
By:
/s/ Michael J. Rosinski    
Michael J. Rosinski, Executive Vice President, Chief Financial Officer and
Treasurer
       
GUARANTORS:
               
ROSETTA RESOURCES OFFSHORE, LLC
         
By:
/s/ Michael J. Rosinski  
Michael J. Rosinski, Executive Vice President, Chief Financial Officer and
Treasurer
         
ROSETTA RESOURCES HOLDINGS, LLC
         
By:
/s/ Michael J. Rosinski  
Michael J. Rosinski, Executive Vice President, Chief Financial Officer and
Treasurer
         
ROSETTA RESOURCES OPERATING LP
 
ROSETTA RESOURCES GATHERING LP
           
By: Rosetta Resources Operating GP, LLC,
   
its general partner
           
By:
/s/ Michael J. Rosinski      
Michael J. Rosinski, Executive Vice President, Chief Financial Officer and
Treasurer
         
ROSETTA RESOURCES OPERATING GP, LLC
         
By:
/s/ Michael J. Rosinski    
Michael J. Rosinski, Executive Vice President, Chief Financial Officer and
Treasurer



Signature Page – Third Amendment

 
Page 1

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT:
BNP PARIBAS,
 
as Administrative Agent
       
By:
/s/ Betsy Jocher   Name: 
Betsy Jocher
  Title:   
Director
       
By:
/s/ Courtney Kubesch   Name: 
Courtney Kubesch
  Title:  
Vice President
     
LENDERS:
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
       
By:
/s/ Brian N. Thomas   Name:
Brian N. Thomas
  Title: 
Vice President



 
Signature Page – Third Amendment
 
 
Page 2

--------------------------------------------------------------------------------